Cite as 2015 Ark. 171

                   SUPREME COURT OF ARKANSAS
                                         No.   CR-14-1008

IVORY PURIFOY                                       Opinion Delivered April   16, 2015
                               PETITIONER
                                                    PRO SE PETITION FOR WRIT OF
V.                                                  MANDAMUS
                                                    [PULASKI COUNTY CIRCUIT COURT,
                                                    NOS. 60CR-96-871, 60CR-96-1346]
HON. WENDELL LEE GRIFFEN,
JUDGE
                  RESPONDENT
                                                    PETITION DENIED IN PART AND
                                                    MOOT IN PART.


                                          PER CURIAM


       This court requested an amended response from the respondent in this matter, the

Honorable Wendell Lee Griffen. Petitioner Ivory Purifoy filed a petition for writ of mandamus

in this court alleging that Judge Griffen had failed to act in a timely manner on a pro se petition

for declaratory judgment that petitioner had filed in the Pulaski County Circuit Court on June

27, 2014, in two criminal cases, 60CR-96-871 and 60CR-96-1346. The declaratory-judgment

petition sought relief concerning the calculation by the Arkansas Department of Correction

(ADC) of petitioner’s parole eligibility for his criminal convictions in the two cases, and the

mandamus petition requested that this court direct the judge to issue a ruling on the petition for

declaratory judgment. Having now received an amended response and a second amended

response, we now hold that the mandamus petition is denied in part and moot in part.

       Judge Griffen filed an initial response to the petition for the writ in which he averred that

the matter had been disposed of through a written order entered on December 3, 2014. Because
                                           Cite as 2015 Ark. 171

the order appeared to address only one of the two criminal cases, 60CR-96-1346, this court

requested that Judge Griffen file an amended response addressing whether the December 3,

2014 order was intended to encompass 60CR-96-871. Purifoy v. Griffen, 2015 Ark. 56 (per

curiam).

       Judge Griffen filed an amended response and a second amended response. Although the

first amended response averred that there had been an order entered disposing of the

declaratory-judgment petition in 60CR-96-871, a copy of the order that was attached to the

response had not been file-marked. In the second amended response, Judge Griffen indicates

that no order was entered in 60CR-96-871 because that case was determined to have been

assigned to a different judge.

       It is the responsibility of the petitioner to name the correct respondent in a mandamus

action. Standridge v. Putman, 2014 Ark. 208 (per curiam). To the extent that petitioner’s

mandamus petition requests any action regarding the declaratory-judgment petition filed in

60CR-96-871, his petition is therefore denied because the case is not assigned to the respondent.

To the extent that petitioner sought a ruling on the declaratory-judgment petition as to 60CR-96-

1346, the mandamus petition is moot.

       Petition denied in part and moot in part.

       Ivory Purifoy, pro se petitioner.

       Leslie Rutledge, Att’y Gen., by: Rebecca Kane, Ass’t Att’y Gen., for respondent.




                                                    2